DETAILED ACTION
This office action is in response to communication filed on 4 March 2022.

Claims 1, 3, 5, 6, 9, 11, 13, 14, 17, and 19 are presented for examination.

The following is a FINAL office action upon examination of application number 15/934463.  Claims 1, 3, 5, 6, 9, 11, 13, 14, 17, and 19 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 4 March 2022, Applicant amended claims 1, 5, 9, 13, and 17.  Applicant cancelled claims 2, 4, 7, 8, 10, 12, 15, 16, 18, and 20.

Amendments to claims 1, 5, 9, 13, and 17 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1, 3, 5, 6, 9, 11, 13, 14, 17, and 19 are maintained.


Response to Arguments
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claim amendments overcome the subject matter eligibility rejection.  Examiner respectfully disagrees.  Applicant cites Example 40 from the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) as analogous to their current claims.  While this example does show an improvement to computer technology, there is no similar improvement in Applicant’s claims.  The tree-like structure is not limited to computer data, and it is representing simple relationships in that chosen method.  While machine learning and training of a model can sometimes be subject matter eligible, it is not in this case.  Machine learning is essentially an algorithm executing on a computer or a programmed computer, so there would need to be an improvement based on the results of each iteration, which would result in the computer being improved by being more efficient going forward.  Applicant’s machine learning model uses inputs and sets values or weights and then stores them for later use.  The model is not improving itself, but merely using historical data.  Machine learning is more akin to a similar situation where some new attributes do not have to be processed going forward because they were already processed in previous iterations, so the computer learned what value for that attribute each time.  In Applicant’s case, these are simply input by some entity.  Data entry or collection along with value storage for later use is not equivalent to the machine actually learning.  Unfortunately, that makes these claims subject matter ineligible and the 35 U.S.C. 101 rejection is proper and maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 9, 11-17, and 19 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite obtaining basic information of a target object that is a film before release, dividing basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein any divisible attribute can be a parent node of a divisible attribute or leaf attribute, performing quality evaluation according to the relation combination based on preset model and function to obtain an evaluation result corresponding to predicted box office of the film, making operation decisions for the target object during the production stage of the film based on the evaluation result, wherein performing the quality evaluation according to the relation combination based on preset model and function to obtain the evaluation result comprises: traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently, when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute, when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node, and obtaining the evaluation result based on the evaluation parameters of each leaf attribute and each divisible attribute, wherein performing quality evaluation on leaf attribute comprises: inputting feature parameters of the leaf attribute into the preset model to obtain weights of feature parameters with training using previous evaluation results to set weights, obtaining evaluation parameter by inputting weights into preset function, wherein determining evaluation parameter comprises: inputting evaluation parameters of child nodes included in divisible attributes into preset model, and obtaining the evaluation parameter from preset model that have stored evaluation parameters obtained previously.  The dependent claims further limit the abstract idea including steps such as performing evaluations, defining model type, and further defining basic information.  This describes concepts performed in the human mind including observation, evaluation, judgment, and opinion.  This is a categorized under Mental Process, which is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019.  This judicial exception is not integrated into a practical application because the abstract idea of mental process is implemented using generic technology including a quality evaluation device, processors, storage device, and non-transitory computer readable storage medium. These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a quality evaluation device, processors, storage device, and non-transitory computer readable storage medium to perform the implementation of a quality evaluation method is not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept.  Machine learning is implemented, but in this manner, it is not training a model in a way that improves the technology or technical environment.  It is merely a machine on which the method operates, as there are inputs that are set and weights determined based on a mathematical evaluation function.  Utilizing a programmed function with given inputs does not train a model or use less inputs after successive iterations in the way that machine learning and training a model typically occurs and would be patent eligible.  These mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623